UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 97-4147

DENNIS JAMES BRACEY,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at New Bern.
Malcolm J. Howard, District Judge.
(CR-96-29)

Submitted: August 12, 1997

Decided: September 10, 1997

Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

G. Alan DuBois, Assistant Federal Public Defender, Raleigh, North
Carolina, for Appellant. Janice McKenzie Cole, United States Attor-
ney, Anne M. Hayes, Assistant United States Attorney, Scott L. Wil-
kinson, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Dennis James Bracey appeals from his convictions pur-
suant to a plea agreement of three counterfeiting offenses, see (18
U.S.C. § 471 (1994)), and his resulting sentence of twenty months in
prison, three years of supervised release, and $150 special assessment.
Bracey reserved the right to appeal one issue to this court in his plea
agreement: the propriety of the district court's adoption of a magis-
trate judge's report and recommendation to deny his motion to sup-
press evidence. Bracey asserts that the search warrant issued to search
his home was not supported by probable cause. Finding no error, we
affirm.

Police officers arrested Randy Johnson when he purchased fake
drugs from an undercover police officer; after his arrest, officers dis-
covered that Johnson used counterfeit $20 bills to make his purchase.
Johnson later admitted that he received the bills from Bracey and that
Bracey requested that he buy cocaine with the bills and then return
to his house with the drugs. Johnson continued that Bracey told him
he would "take care of" him if he returned with the drugs.

Officer Clay prepared an application for a warrant to search
Bracey's home based largely upon Johnson's statements. In addition
to setting out the above information, Clay stated that Johnson
believed that "taking care of" him meant that he would receive addi-
tional counterfeit money from Bracey as payment for making the drug
buy. Clay also stated that the counterfeit currency was uncreased and
appeared to be in "mint condition"; that Bracey was known to work
at a print shop in the area; that Bracey obtained the counterfeit bills
he gave to Johnson from his wallet; and that other counterfeit money
was recovered from the area of town where Bracey lived. A magis-
trate issued a search warrant based upon this information, and the
search of Bracey's home uncovered a printing press and counterfeit
currency.

                    2
At Bracey's request, a magistrate judge held a hearing pursuant to
Franks v. Delaware, 438 U.S. 154 (1978), to assess the accuracy of
information contained in the affidavit supporting the search warrant.
Bracey asserted that the search warrant was invalid because the war-
rant application was insufficient to support any conclusion that evi-
dence of criminal activity would be found at Bracey's home. He
pointed out that there was no information to suggest that Johnson
received the counterfeit from Bracey at his home, that Johnson had
ever received counterfeit bills from Bracey at his home, or that John-
son had ever seen counterfeit at Bracey's home.

The warrant application linked illegal activity to Bracey's home by
the statement attributed to the informant that he thought "taking care
of" him meant that Bracey would give him additional counterfeit bills
if he returned to the house with the drugs. Bracey, however, attacked
the veracity of this statement below and reiterates his argument on
appeal. The magistrate judge gave more credence to Officer Clay's
testimony than Johnson's denial that he made the statement and rec-
ommended denying the motion to suppress. The district court agreed.

A district court's determination of probable cause under the Fourth
Amendment is an issue of law that this court reviews de novo. United
States v. Wilhelm, 80 F.3d 116, 118 (4th Cir. 1996). "Great deference
is to be given a magistrate judge's assessment of the facts when mak-
ing a determination of probable cause." United States v. Williams, 974
F.2d 480, 481 (4th Cir. 1992). The magistrate judge need only " make
a common sense determination of whether `there is a fair probability
that contraband or evidence of a crime will be found in a particular
place.'" Id. (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)).
"[T]he facts presented to the judge need only`warrant a man of rea-
sonable caution' to believe that evidence of a crime will be found."
Id. (quoting Texas v. Brown, 460 U.S. 730, 742 (1983) (plurality
opinion)). The probable cause standard does not require a showing
that such a belief is correct or more likely true than false." See id.

With these standards in mind, we find that the search warrant was
adequately supported by probable cause. Considering all of the cir-
cumstances enumerated in Officer Clay's application for the warrant
and the great deference we accord the magistrate judge's assessment
of probable cause, we find there was indeed a "fair probability" that

                    3
Bracey possessed counterfeit bills at his residence. We therefore
affirm the district court's order denying Bracey's motion to suppress
and his convictions and sentences. In light of our holding that the
search warrant was valid, we need not address Appellant's additional
argument concerning the "good faith" exception of United States v.
Leon, 468 U.S. 897 (1984). We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

AFFIRMED

                    4